Citation Nr: 1816268	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for residuals of pneumonia.

6.  Entitlement to service connection for chronic bronchitis.

7.  Entitlement to service connection for a thoracolumbar spine condition (claimed as back pain).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1974 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in May 2017, and remanded these issues for additional development in order to request additional treatment records and schedule VA examinations.  After the development was completed, the case returned to the Board for further appellate review.

The issues of service connection for residuals of a TBI, headaches, and a thoracolumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of lung cancer.

2.  The Veteran does not have a current diagnosis for lung cancer.

3.  The Veteran does not have a current diagnosis for lung cancer.

4.  The preponderance of the evidence demonstrates that the Veteran's COPD did not originate in service or for many years thereafter, and is not related to any incident during active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for lung cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria to establish service connection for chronic bronchitis have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria to establish service connection for residuals of pneumonia have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria to establish service connection for COPD have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



Service Connection for COPD, Chronic Bronchitis, Pneumonia and Lung Cancer

The Veteran contends that he has chronic obstructive pulmonary disease (COPD) and lung cancer related to service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service treatment records are negative for any complaints or diagnosis related to COPD or lung cancer. 

Post-service private treatment records from May 2008 contain diagnostic imaging results that showed no significant lung abnormality.  Lab reports from May 2008 also showed a normal spirometry and no significant response to a bronchodilator; however, the interpretation given was a "minimal obstructive lung defect."  A spirometry interpretation from August 2011 showed "within normal limits."  October 2013 private treatment records show upper respiratory symptoms.  The Board notes that the first documented evidence of COPD following the Veteran's service was over two decades after discharge.  The passage of many years between discharge from active service and the medical documentation of a claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

On VA contract examination in November 2017, the examiner diagnosed chronic obstructive pulmonary disease.  The Veteran endorsed being treated "about 10 times" since 1985 for pneumonia or an upper respiratory infection (URI).  He reported that his last URI was approximately two months ago.  He said that he has coughing fits approximately every two months over the past 15 years.  The Veteran used an albuterol inhaler as needed for shortness of breath over the past 8 to 9 years.  He denied a history of lung cancer or heart disease.  The examiner noted that the Veteran had a long history of cigarette smoking: 1 pack per day over the past 32 years.  The Veteran also reported that it was possible he was exposed to asbestos while tearing down walls in the barracks while stationed in Atsugi, Japan from 1979 to 1982.  However, physical examination did not reveal any pulmonary conditions.  Chest x-rays were normal.  After review of the file as well as current peer reviewed medical literature, examination of the Veteran, and consideration of the Veteran's reported history, the examiner opined that there was no current objective evidence to support a diagnosis for lung cancer.  Likewise the examiner opined there was no current objective evidence to support a diagnosis of chronic bronchitis or find any residuals of pneumonia.

The November 2017 VA contract examiner further opined that the Veteran's diagnosed COPD was less likely than not incurred in or caused by service.  He explained that COPD is a chronic inflammatory lung disease that causes obstructed airflow from the lungs.  He stated that the main cause of COPD in developed countries is tobacco smoking.  The examiner stated that given the Veteran's 32 pack-year history of smoking, "it is likely that this is the main cause of his COPD."  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experiences respiratory symptoms, but he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to service.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr, 21 Vet. App. at 303.  As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of COPD.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

COPD is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current COPD is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not doubt that the Veteran is sincere in his belief that his COPD is related to service.  However, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his diagnosed COPD and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between COPD and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's unsupported lay statements.  In assigning high probative value to the VA examination opinion, the Board notes that the examiner had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history, specifically his 32 pack-year history of smoking and its likely relationship to COPD.  There is no indication that the VA medical professional was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Moreover, the Board finds that the negative record at service discharge and for years following service is also more probative than the Veteran's recent statements.  See Jandreau, 492 F.3d at 1372.  Based on the above, there is no evidence of a relationship between a current COPD diagnosis and service.

As for the Veteran's claims of entitlement to service connection for lung cancer, residuals of pneumonia and chronic bronchitis, a necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with any of these conditions.  In a July 2010 statement, the Veteran even acknowledged that he does not have a current diagnosis for lung cancer.

After a full review of the record, the weight of the evidence demonstrates that COPD did not have its onset in service and is not otherwise related to service for the reasons discussed above.  Furthermore, the weight of the evidence shows that the Veteran does not have a current diagnosis for lung cancer, chronic bronchitis or any residuals of pneumonia.  As the preponderance of the evidence is against each claim, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in June 2010 and May 2011, prior to the initial adjudication of the service connection claims on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the June 2010 and May 2011 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for private treatment records concerning COPD and lung cancer.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claims in November 2017.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in May 2017.  The Board instructed the AOJ to conduct additional record development, schedule VA examinations, and readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

Service connection for lung cancer is denied.

Service connection for residuals of pneumonia is denied.

Service connection for chronic bronchitis is denied.

Service connection for COPD is denied.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Board notes that the November 2017 VA contract examinations regarding the issues of service connection for residuals of a TBI, headaches, residuals of pneumonia, chronic bronchitis, and a thoracolumbar spine disability contain inadequate medical opinions.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In short, these VA examination medical opinions failed to provide an adequate rationale to support each conclusion and/or discuss the contrary evidence associated with the record that supports the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical opinion must "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions[;]" see also Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (concluding that a medical opinion is not entitled to any weight if it does not contain a rationale that adequately connects data and conclusions).  The rationales for these medical opinions were based solely on the absence of documentation in the record, which is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the examiners did not include any substantive discussion of the Veteran's reported subjective history of symptoms despite checking a box that stated the Veteran's contentions were considered.  Further specifics regarding the inadequacies of each examination is discussed below.

TBI Residuals and Headaches

The November 2017 VA contract examiner for residuals of a TBI diagnosed a mild TBI and documented that the Veteran has experienced headaches since he was injured after a fall that occurred during service.  Yet, the examiner later reported that the Veteran did not have any subjective symptoms, to include headaches, attributable to a TBI.  In a separate November 2017 VA contract examination for headaches, the Veteran was diagnosed with tension headaches.  Given the conflicting evidence, further opinion is necessary.  

Additionally, the November 2017 headache examiner concluded there was no evidence to support onset of headaches during service; however this opinion did not specifically discuss the Veteran's lay report of headaches.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  On remand, further clarification should be obtained.

The November 2017 VA contract examination revealed that the Veteran has received treatment for headaches at "Kaiser San Diego" since at least 2015 due to an aneurysm, and that he follows up with the neurosurgery department at this location every six months.  These records should be requested.

Thoracolumbar Spine Disability

The November 2017 VA contract examiner noted that the Veteran injured his back in a motor vehicle accident during service, but did not discuss whether this particular injury (or in combination with the back injury he sustained after a 30 foot fall) is related to his current diagnosis for a thoracolumbar strain.  The examiner only opined on whether the Veteran's current diagnosis is related to the 30-foot fall. 

Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, the Board finds that new VA examinations opinions must be obtained for these disabilities.

Accordingly, these issues are REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for headaches, to include Kaiser Permanente medical facilities in San Diego, California.  After securing the necessary release, the RO should obtain these records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals of a TBI, to include a headache disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current diagnosis for residuals of a TBI, to include headaches, and render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed TBI residual is related to service.  The examiner should specifically discuss the Veteran's lay report regarding onset of headache symptoms during service (after a 30-foot fall from a forklift) and its medical relationship, if any, to his current headache symptoms.
  
The examiner must provide a complete rationale for any opinion offered.  In rendering the requested opinion, the examiner is advised that the Veteran is competent to report in-service injuries, his symptoms, and history.  Such reports should be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current thoracolumbar spine disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current thoracolumbar spine disability, and render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed thoracolumbar spine disability is related to service.  The examiner should specifically discuss the medical relationship, if any, between the November 2017 diagnosis for a thoracolumbar strain and the Veteran's lay reports of back pain since being injured in service, to include spine injuries after a 30-foot fall from a forklift and a motor vehicle accident in 1987.
  
The examiner must provide a complete rationale for any opinion offered.  In rendering the requested opinion, the examiner is advised that the Veteran is competent to report in-service injuries, his symptoms, and history.  Such reports should be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

4.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


